Citation Nr: 1436522	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  11-04 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for left knee osteoarthritis, status post-total knee arthroplasty.

2.  Entitlement to service connection for right knee osteoarthritis, including as secondary to left knee osteoarthritis, status post-total knee arthroplasty.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, J.A.

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1951 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans Law Judge during a November 2013 videoconference hearing.  A transcript is of record.

The Board previously remanded the claims on appeal in February 2014 for further development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required again in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure the Veteran is given every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While VA opinions regarding the nature and etiology of the Veteran's left and right knee disabilities were obtained, they are inadequate.  The April 2014 opinion contains a rationale that appears to disregard the Veteran's lay testimony regarding the onset and duration of his symptoms and the May 2014 opinions that speculation would be required regarding any exposure to subzero temperatures or secondary service connection pertaining to the right knee do not contain adequate explanations.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Jones v. Shinseki, 23 Vet. App. 382, 391-392 (2010) (finding conclusion that speculation would be required was inadequate because it was unclear whether it was required due to a lack of information, which might have been gathered, or to a perceived credibility issue, which must be resolved by the Board).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain an addendum opinion from the December 2009 VA examiner or, if unavailable, from another appropriate examiner, regarding the nature and etiology of any left knee osteoarthritis, status post-total knee replacement, and any right knee osteoarthritis.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or the Veterans Benefits Management System (VBMS) not already of record.  The examiner should review this Remand and all available records.

Regarding the left knee, the examiner MUST provide a clear opinion regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any left knee osteoarthritis, status post-total knee arthroplasty is etiologically related to his active service, to include a 1953 left knee injury and his experience working for 20 years with his knees on a tarmac during subzero temperatures and warm temperatures (see Transcript of Record pp. 4-5).

Regarding the right knee, the examiner MUST provide a clear opinion regarding:

(a) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee osteoarthritis is etiologically related to his active service, to include working for 20 years with his knees on a tarmac during subzero temperatures and warm temperatures (see Transcript of Record pp. 4-5);

(b) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee osteoarthritis is proximately due to his left knee osteoarthritis, status post-total knee arthroplasty; 

(c) whether it is very likely, unlikely, or at least as likely as not (a 50 percent or greater probability) that any right knee osteoarthritis is chronically aggravated (worsened beyond its natural progression) by his left knee osteoarthritis, status post-total knee arthroplasty.

The examiner MUST consider the Veteran's reports regarding the onset and duration of his symptoms, including his report that in 1953 he bent down under a jet engine when his left knee buckled underneath him, and throughout his service he worked with his knees on concrete in subzero and hot weather; that his left knee was subsequently bothersome in service; that he began having issues with his knees about 7 to 8 years after his retirement from service, sought VA care in West Virginia, and continued having left knee problems through 2000; and that his right knee began bothering him primarily in 2000 when he was diagnosed with arthritis (see June 2009 Statement and Transcript of Record pp. 4-5, 7, 12-13).

The examiner is reminded that the Veteran is competent to report on factual matters about which he had firsthand knowledge, including symptoms experienced during or after service, reporting to sick call, and undergoing treatment.

The examiner MUST also consider Dr. McLeod's December 2013 opinions that the Veteran's left knee osteoarthritis was most likely caused by or a result of his military duties and overuse, including his work on the flight line; that his left knee osteoarthritis resulted in a total knee arthroplasty due to a probable cause of wear and tear over time with overuse; and that his right knee osteoarthritis was most likely caused by or a result of military duties and overuse or was secondary to his left knee osteoarthritis and total knee replacement, which caused him to favor his right knee, resulting in increased wear.

Please provide a complete medical rationale for each opinion that explains the basis for any diagnosis and opinion.  If medical literature is used, please provide citations.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or on the part of the examiner (does not have the knowledge or training). 

2. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



